Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to application 16/746034 filled 01/17/2020.
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. (US 2012/0179665 A1) in view of Mault et al. (US 2002/0047867 A1.

Detailed Action
In claim 1, a computer-implemented method for managing health-related data, comprising the steps of: 
receiving data into a memory a plurality of extrinsic physical activity parameters of a user, wherein the step of receiving extrinsic physical activity parameters comprises:
	Baarman teaches:
capturing one or more images from a display that is coupled to an exercise machine (Para.  Wherein an image can be capture and analyzed. Para. 54 teaches wherein an image can be taken and compared to an appropriate database of images in order to identify the image. Baarman does not explicitly teach wherein the image are 
Baarman further teaches:
extracting text from the captured images (Para. 7-8 wherein optical character recognition can be used on an image); 
identifying within the extracted text the extrinsic physical activity parameters; storing the received data in the memory (Para. 85 wherein extracted information from the exercise machine can be communicated); 
maintaining a profile with previously captured received data in the memory; and providing the profile to the user through a portal (Para. 43-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health monitoring system as taught in Baarman (title) with the capturing and storing of images as taught in Maul (Para. 21). The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 2, Baarman teaches the method of claim 1, wherein the extracting text step is performed using an optical character recognition algorithm on the captured images (Para. 7-8).


identifying sequences of characters in the text (Para. 7-8); 
categorizing the sequences of characters according to one or more data types (Para 7-8, 56, 78, and 82); and 
establishing spatial relationships between the sequences (Para. 7-8, 56, and 78).

As per claim 4, Baarman teaches the method of claim 1, further comprising the step of identifying within the captured images a manufacturer's brand of the exercise machine (Para. 44 teaches wherein various image analyses can be applied to determine the identity of a product from an image. Both Baarman and Maul do not explicitly teach wherein that the image captured is of a manufacturer’s brand of the exercise machine however the Examiner notes that a limitation regarding what the image is of that is being analyzed/extracted is drawn to non-functional descriptive material and is not functionally involved with the system.  The image could be of a serial number, food, exercise equipment and the recited system would perform the same regardless of the specific image captured.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.



As per claim 6, Baarman teaches the method of claim 1, further comprising the steps of: 
receiving into the memory a plurality of intrinsic medical parameters; storing weighting factors in the memory (Para. 37 wherein a users height, weight and are stored); 
processing the received data by executing code in a processor that configures the processor to apply weighting factors which are stored in memory to the intrinsic medical parameters and the extrinsic physical activity parameters (Para. 38, 41, and 79 wherein a user’s daily caloric goal, i.e. masked composite numerical value, is based on the user’s intrinsic and extrinsic weighted parameters); 
transforming the processed data concerning the intrinsic medical parameters and the extrinsic physical activity parameters by executing code in the processor into a masked composite numerical value in which the code is operative to combine the weighted parameters in accordance with an algorithm (Para. 46 and Fig. 20 wherein the system combines the intrinsic and extrinsic values to calculate a recommended change value, i.e. masked composite numerical value); and 
automatically publishing the masked composite numerical value to a designated group via the portal, using code executing in the processor and free of human 

As per claim 7, Baarman teaches method of claim 6, wherein the weighting factors for the extrinsic physical activity parameters include a decay component arranged to reduce the relative weight of the extrinsic physical activity parameters for a physical activity in dependence on at least one factor associated with the user (Para. 34, 37, and 79 wherein the system can provide recommendations based on the user’s personal database including age, i.e. the recommendations are weighted differently based on the user’s personal parameters).

As per claim 8, Baarman teaches the method of claim 7, wherein the factor associated with the user is an age or an age range of the user such that the decay component reduces the relative weight of the extrinsic physical activity parameters for a first user of a first age or age range differently than a second user of a second age or age range (Para. 34, 37, and 79).

As per claim 9, Baarman teaches the method of claim 2, wherein the steps of processing, transforming and publishing are performed substantially automatically upon receipt of data on intrinsic medical parameters or extrinsic parameters of a user (Fig. 15-20).



Claim Objections
Claim 11 is objected to being free of prior art. Baarman teaches in Para. 3 caloric sensor and a body mass index sensor. Para. 45 teaches a metabolism and caloric sensor for adding resolution to intake tracker data. Baarman and Maul fail to teach transform the measured calories into a metabolic equivalent, MET, value by dividing by the user's body weight; divide the MET value between a health pool and a bonus pool, wherein the bonus pool has a predetermined size and any divided MET value exceeding the bonus pool size is allocated to the health pool; and apply a daily decay component to the bonus pool; wherein the step of transforming the processed data comprises combining the weighted intrinsic medical parameters and a weighted health pool value in accordance with the algorithm. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686